     Case 3:19-cv-03362-MCR-HTC Document 15 Filed 11/27/19 Page 1 of 1
                                                                            Page 1 of 1


                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

WARD DEAN,

      Plaintiff,

v.                                                  Case No. 3:19cv3362-MCR-HTC

UNITED STATES OF AMERICA,

     Defendant.
_____________________________/

                   ORDER GRANTING EXTENSION OF TIME

      This matter is before the Court on Plaintiff’s motion for an extension of time

to file an opposition to Defendant’s motion to dismiss. ECF Doc. 14. Plaintiff seeks

more time because he is representing himself, his full-time job does not give him

adequate time to prepare an opposition and the holidays will cause further

disruptions to his preparation time. Id. at 3. Plaintiff also represents that Defendant

does not oppose the continuance. Upon consideration, the Court finds that good

cause exists to GRANT Plaintiff’s motion. Therefore, Plaintiff shall have until

December 13, 2019 to file an opposition to Defendant’s motion to dismiss.

      DONE AND ORDERED this 27th day of November, 2019.

                                 /s/ Hope Thai Cannon
                                 HOPE THAI CANNON
                                 UNITED STATES MAGISTRATE JUDGE
